SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment No. 1 to SCHEDULE TO Tender Offer Statement Pursuant to Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 GTJ REIT, INC. (Name of Subject Company) MPF Badger Acquisition Co., LLC; MPF Senior Note Program II, LP; MPF Special Fund 8, LLC; MPF Income Fund 23, LLC; MPF Income Fund 16, LLC; MPF DeWaay Premier Fund 4, LLC; MPF DeWaay Premier Fund 2, LLC; MPF DeWaay Fund 6, LLC; MPF DeWaay Fund 5, LLC; MP Income Fund 12, LLC; MPF Flagship Fund 13, LLC; and Mackenzie Patterson Fuller, LP (Bidders) SHARES OF COMMON STOCK (Title of Class of Securities) None or unknown (CUSIP Number of Class of Securities) Copy to: Christine Simpson Chip Patterson, Esq. MacKenzie Patterson Fuller, LP MacKenzie Patterson Fuller, LP 1640 School Street 1640 School Street Moraga, California94556 Moraga, California94556 (925) 631-9100 ext. 1024 (925) 631-9100 ext. 1006 (Name, Address, and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Bidder) Calculation of Filing Fee Transaction Amount of Valuation* Filing Fee $3,500,000 $137.55 * For purposes of calculating the filing fee only.Assumes the purchase of 700,000 Shares at a purchase price equal to $5 per Share in cash. [X] Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid:$137.55 Form or Registration Number: SC TO-T Filing Party: MacKenzie Patterson Fuller, LP Date Filed: JUNE 6, 2008 [] Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: [X] third party tender offer subject to Rule 14d-1. [] issuer tender offer subject to Rule 13e-4. [] going private transaction subject to Rule 13e-3 [] amendment to Schedule 13D under Rule 13d-2 Check the following box if the filing is a final amendment reporting the results of the tender offer: [X] FINAL AMENDMENT TO TENDER OFFER This Tender Offer Statement on Schedule TO relates to the offer (the “Offer”) by MPF Badger Acquisition Co., LLC; MPF Senior Note Program II, LP; MPF Special Fund 8, LLC; MPF Income Fund 23, LLC; MPF Income Fund 16, LLC; MPF DeWaay Premier Fund 4, LLC; MPF DeWaay Premier Fund 2, LLC; MPF DeWaay Fund 6, LLC; MPF DeWaay Fund 5, LLC; MP Income Fund 12, LLC; MPF Flagship Fund 13, LLC; and Mackenzie Patterson Fuller, LP (collectively the “Purchasers”) to purchase 700,000 Shares of limited partnership interest (the “Shares”)in GTJ REIT, Inc. (the “Corporation”), the subject company, at a purchase price equal to $5 per Share, less the amount of any distributions declared or made with respect to the Shares between June 6, 2008 (the “Offer
